DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
Response to Amendment
Claims 1, 9-10, and 15 are amended due to Applicant's amendment dated 09/09/2021.  Claims 1-20 are pending.
The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Tsai et al. US 2013/0168656 A1 (“Tsai”) in view of Kim et al. US 2015/0090963 A1 (“Kim”) is overcome due to the Applicant’s amendment dated 05/17/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made. 
Response to Arguments
In so far as the arguments apply to the new grounds of rejection below, Applicant’s arguments on pages 25-26 of the reply dated 09/09/2021 with respect to the rejection of claims 1-20 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument – On pages 25-26 of the reply, Applicant recites that neither Tsai nor Kim, alone or in combination, appear to provide for or suggest a compound that read on the newly amended limitation where the claimed L12 is a single bond. Applicant additionally points to formula 1 of Tsai 
    PNG
    media_image1.png
    246
    254
    media_image1.png
    Greyscale
 wherein Tsai does not teach that L1 to L3 may be single bonds (¶ [0016] of Tsai). 
Examiner's response – As discussed in the previous Office Action and below, the modified compound of Tsai in view of Kim may read on the claimed Formula 1 in multiple ways. For example, in the previous Office Action dated 07/09/2021, the modified compound of Tsai in view of Kim read on the claimed Formula 1 wherein L12 is *N(R17)-* and A13 is a C6 carbocyclic group. However, as discussed below, the same modified compound of Tsai in view of Kim reads on the claimed Formula 1 wherein L12 is a single bond and A13 is a C12 heterocyclic group (carbazole). 
Additionally, it is not required by the claims for any of L1 to L3 of Tsai to be single bonds. Rather, it is required by the claims for L12 of the claimed Formula 1 to be a single bond. L1 to L3 of Tsai and the claimed L12 are not necessarily the same component.

Applicant's argument – On page 26 with respect to claim 15, Applicant argues that without impermissible hindsight, one of ordinary skill in the art would not have modified the compound of Tsai with the benzocarbazole group of Kim to arrive at a claimed compound.
Examiner's response—In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed above and outlined below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Additionally, Kim provides motivation to replace a carbazole group with a benzocarbazole group. Kim teaches the benzocarbazole (4H-benzo[def]carbazole) is similar to carbazole in terms of structure, but compared to carbazole, the benzocarbazole is enriched with electrons and has a relatively higher molecular weight (¶ [0140]). Kim further teaches that compared to carbazole, the benzocarbazole has 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the Compound 1 of Tsai such that two R3 of Formula I of Tsai are joined to form a benzocarbazole group, based on the teaching of Kim.  The motivation for doing so would have been to obtain strong hole and electron transport capabilities and relatively higher molecular thermal stability, as taught by Kim.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. US 2013/0168656 A1 (“Tsai”) in view of Kim et al. US 2015/0090963 A1 (“Kim”).
Regarding claims 1-2, 7-9, 11-12, and 16, Tsai teaches an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode comprising a compound (¶ [0027]) having the general Formula I 
    PNG
    media_image2.png
    155
    150
    media_image2.png
    Greyscale
(¶ [0016]). Tsai teaches the organic layer may be an emissive layer and the compound an emissive dopant (¶ [0029]). 
    PNG
    media_image3.png
    168
    294
    media_image3.png
    Greyscale
(¶ [0061]).
Tsai does not specifically teach a compound above wherein three benzene rings are fused on a 5-membered nitrogen-containing ring 
    PNG
    media_image4.png
    168
    294
    media_image4.png
    Greyscale
. However, Tsai does teach R3 may represent di-substitutions and is selected from the group consisting of hydrogen, alkyl and alkenyl, among others, and that two or more adjacent R3 groups are optionally joined to form a fused ring (¶ [0027]).
Kim teaches an organic light-emitting device comprising an organic compounds that includes benzocarbazole 
    PNG
    media_image5.png
    147
    172
    media_image5.png
    Greyscale
(¶ [0008]). Kim teaches the benzocarbazole (4H-benzo[def]carbazole) is similar to carbazole in terms of structure, but compared to carbazole, the benzocarbazole is enriched with electrons and has a relatively higher molecular weight (¶ [0140]). Kim further teaches that compared to carbazole, the benzocarbazole has strong hole and electron transport capabilities and relatively higher molecular thermal stability (¶ [0140]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the Compound 1 of Tsai such that two R3 of Formula I of Tsai are joined to form a benzocarbazole group, based on the teaching of Kim.  The motivation for doing so would have been to obtain strong hole and electron transport capabilities and relatively higher molecular thermal stability, as taught by Kim.
The modified compound of Tsai in view of Kim has the structure of 
    PNG
    media_image6.png
    234
    423
    media_image6.png
    Greyscale
.
Per claim 1, Tsai in view of Kim teach instant Formula 1, wherein:
M11 is platinum (Pt);
A11 and A12 are C5 heterocyclic groups, A13 is a C12 heterocyclic group, and A14 to A16 are C6 carbocyclic groups;
Y11 and Y12 are N, and Y13 and Y14 are C;
T11 to T14 are each a single bond;
L11 is not required to be present, L12 is a single bond, and L13 is *-O-*’;
a11 is 0, and a12 and a13 are 1;
when a11 is zero, A11 and A12 are not linked to each other;
R11 to R16 are each hydrogen; 
R17 and R18 are not required to be present; and
b11 to b12 are each 4, b13 is 6, b14 is 1, b15 is 2, and b16 is 3.
Regarding claim 3, Tsai in view of Kim teach the modified compound of claim 1, as described above. Per claim 3, Tsai in view of Kim teach instant Formula 1, wherein A11 and A12 are a pyridine group, A13 is a carbazole group, and A14 to A16 are benzene groups.
Regarding claim 4, Tsai in view of Kim teach the modified compound of claim 1, as described above. Per claim 4, Tsai in view of Kim teach instant Formula 1, wherein A11 and A12 are represented by instant Formula 2-4 and A13 is represented by instant Formula 2-9 wherein:
X24 is N-*;
X25 is C-*;
X26 of Formula 2-4 is C(R24) and X26 of Formula 2-9 is C-*;
R21, R22 and R24 are a hydrogen atoms; 
b21 is 3 and b23 is 4; and
X21 to X23, X27 to X29, R23, and b22 and b24 are not required to be present.
Regarding claim 5, Tsai in view of Kim teach the modified compound of claim 1, as described above. Per claim 5, Tsai in view of Kim teach instant Formula 1, wherein A14 is represented by instant Formula 2-1 wherein:
X21 to X23 are each C-*;

R21  is a hydrogen atom; and

b21 is 1.

Tsai in view of Kim teach instant Formula 1, wherein A15 is represented by instant Formula 2-1 wherein:
X21 to X23 are each C-*;

R21 is hydrogen; and

b21 is 2.
Tsai in view of Kim teach instant Formula 1, wherein A16 is represented by instant Formula 2-1 wherein:
X21 to X23 are each C-*;

R21 is hydrogen; and

b21 is 1.
Regarding claim 6, Tsai in view of Kim teach the modified compound of claim 1, as described above. Tsai in view of Kim teach instant Formula 1, wherein the moiety is a moiety represented by Formula 1-1 wherein Y14 is C.
Regarding claim 13, Tsai in view of Kim teach the modified compound of claim 1, as described above. Tsai in view of Kim teach instant Formula 1, wherein R11 to R16 are each hydrogen; R17 is a phenyl group; and R18 is not required to be present.
Regarding claim 14, Tsai in view of Kim teach the modified compound of claim 1 
    PNG
    media_image6.png
    234
    423
    media_image6.png
    Greyscale
, as described above. Tsai in view of Kim teach instant Formula 3-1 wherein M11, A11 to A13, Y11 to Y14, T11 to T14, L11 to L13, a11 to a13, R11 to R13, and b11 to b13 are the same as described for instant Formula 1 above and wherein:
Y31 to Y37 are each independently C;
Y41 to Y47 are not required to be present;
R31 to R33 are each independently a hydrogen atom;
R41 to R43 are not required to be present;
b31 is 1, b32 is 2, and b41 and b42 are not required to be present; and
b33 is 3 and b43 is not required to be present.

Regarding claim 17, Tsai in view of Kim teach the modified compound of claims 1 and 16, as described above. Tsai further teaches the organic layer may comprise multiple layers of different organic material with respect to Fig. 1 (¶ [0043]). Tsai teaches in Fig. 1 a device (100) that may include an anode (115), a hole injection layer (120), a hole transport layer (125), an electron blocking layer (130), an emissive layer (135), a hole blocking layer (140), an electron transport layer (145), an electron injection layer (150), and a cathode (160) (¶ [0140]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select an organic layer comprising the layers of a hole injection layer, a hole transport layer, an electron blocking layer, an emissive layer, a hole blocking layer, an electron transport layer, and an electron injection layer, in that order and sandwiched between an anode and a cathode to arrive at the claimed device, because one of ordinary skill in the art would reasonably have expected the elements of the organic layers to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 18, Tsai in view of Kim teach the modified compound of claim 17, as described above. Tsai teaches the organic layer may be an emissive layer and the compound an emissive dopant (¶ [0029]). Tsai further teaches an example of an organic light emitting device wherein the compound is used in the emissive layer (¶ [0072]).
Regarding claim 19, Tsai in view of Kim teach the modified compound of claim 18, as described above. Tsai teaches the organic layer further comprises a host (¶ [0030]) and teaches an example of a 
    PNG
    media_image7.png
    220
    435
    media_image7.png
    Greyscale
(¶ [0032]), wherein the highlighted groups are carbazole. 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a host of the compound above, because it would have been choosing from a list of hosts, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the organic layer of the organic light emitting device of Tsai and possessing the benefits taught by Tsai.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the host above having the benefits taught by Tsai in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a host as described above comprising carbazole groups to arrive at the claimed device, because one of ordinary skill in the art would reasonably have expected the elements of the host and the organic light emitting device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 20, Tsai in view of Kim teach the modified compound of claim 17, as described above. Tsai teaches the compound used in the hole blocking layer contains the same molecule or same functional groups used as the host (¶ [0105]). Tsai teaches the host may be of the formula 
    PNG
    media_image8.png
    61
    112
    media_image8.png
    Greyscale
and teaches specific examples of host material in Table 6 including 
    PNG
    media_image9.png
    154
    329
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    127
    240
    media_image10.png
    Greyscale
, and 
    PNG
    media_image11.png
    152
    318
    media_image11.png
    Greyscale
(pg. 58-59), which are silyl-containing compounds.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select silyl-containing compounds as described above for the hole blocking layer, because it would have been choosing from a list of compounds selected for the hole blocking layer, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the compound in the hole blocking layer of the organic light emitting device of Tsai and possessing the benefits taught by Tsai.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the silyl-containing compounds above having the benefits taught by Tsai in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a silyl-containing compound as described above for the hole blocking layer to arrive at the claimed device, because one of ordinary skill in the art would reasonably have expected the elements of the silyl-containing compound and the organic light emitting device to predictably maintain their respective properties or functions after they have been combined, .

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2014/0364605 A1 (“Li”) in view of Kim et al. US 2015/0090963 A1 (“Kim”).
Regarding claims 1-3, 7-9, 11-13, and 16-18, Li teaches an OLED comprising an anode, a hole-transporting layer, an emissive layer including at least one emitter and at least one host, an electron-transporting layer, and a cathode (¶ [0004]), wherein the emitter is a multidentate metal complexes (¶ [0006]) having the structure of the formulas shown below (¶ [0009]):

    PNG
    media_image12.png
    3
    245
    media_image12.png
    Greyscale
 
    PNG
    media_image12.png
    3
    245
    media_image12.png
    Greyscale
 
    PNG
    media_image12.png
    3
    245
    media_image12.png
    Greyscale
. Li teaches the complexes may be further specified by the formula 
    PNG
    media_image13.png
    227
    295
    media_image13.png
    Greyscale
(¶ [0110]). Li 
    PNG
    media_image14.png
    222
    305
    media_image14.png
    Greyscale
 (¶ [0114], pg. 21).
Li does not teach a compound as above wherein three benzene rings are fuzed on the 5-membered nitrogen-containing ring 
    PNG
    media_image15.png
    108
    197
    media_image15.png
    Greyscale
. However, Li does teach Rc (including R8 and R9) may be a di-substitution, wherein the substituents may be represented by alkyl and alkenyl groups and that Rc may be fused to ligand L3 (¶ [0095]).
Kim teaches an organic light-emitting device comprising an organic compounds that includes benzocarbazole 
    PNG
    media_image5.png
    147
    172
    media_image5.png
    Greyscale
  (¶ [0008]). Kim teaches the benzocarbazole (4H-benzo[def]carbazole) is similar to carbazole in terms of structure, but compared to carbazole, the benzocarbazole is enriched with electrons and has a relatively higher molecular weight (¶ [0140]). Kim further teaches that compared to carbazole, the benzocarbazole has strong hole and electron transport capabilities and relatively higher molecular thermal stability (¶ [0140]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify PtON6 of Li such that R8 and R9 of the formula 
    PNG
    media_image13.png
    227
    295
    media_image13.png
    Greyscale
of Li are joined to form a benzocarbazole group, based on the teaching of Kim.  The motivation for doing so would have been to obtain strong hole and electron transport capabilities and relatively higher molecular thermal stability, as taught by Kim.
The modified compound of Li in view of Kim has the structure of  
    PNG
    media_image16.png
    210
    225
    media_image16.png
    Greyscale
.
Per claims 1-3, 7-9, 11-13, Li in view of Kim teach instant Formula 1, wherein:
M11 is platinum (Pt);
A11 is a C5 heterocyclic group (pyridine), A12 is a C3 heterocyclic group (pyrazole), and A13 to A16 are C6 carbocyclic groups (benzene);
Y11 and Y12 are N and Y13 and Y14 are C;
T11 to T14 are each a single bond;
L11 is not required to be present, L12 is a single bond, and L13 is *-O-*’;
a11 is 0, and a12 and a13 are 1;
when a11 is zero, A11 and A12 are not linked to each other;
R11 and R13 to R16 are each hydrogen, and R12 is an unsubstituted C6 aryl group (phenyl); 
R17 and R18 are not required to be present; and
b11 is 4, b12 is 1, b13 is 3, b14 is 1, b15 is 2, and b16 is 3.
Regarding claim 4, Li in view of Kim teach the modified compound of claim 1, as described above. Per claim 4, Li in view of Kim teach claimed Formula 1, wherein A11 is represented by instant Formula 2-4 
    PNG
    media_image17.png
    104
    166
    media_image17.png
    Greyscale
, A12 is represented by claimed Formula 2-10 
    PNG
    media_image18.png
    123
    137
    media_image18.png
    Greyscale
 , and A13 is represented by Formula 2-1 
    PNG
    media_image19.png
    107
    170
    media_image19.png
    Greyscale
 wherein:
X24 is N-*, X25 is C-*, and X26 is C(R24);
R21 of Formula 2-4 is hydrogen;
b21 of Formula 2-4 is 3;
R24 of Formula 2-4 is hydrogen;
X27 and X28 are each N-*, X29 is C(R24);
R24 of Formula 2-10 is hydrogen;
R22 is an unsubstituted C6 aryl group (phenyl), and R21 of Formula 2-10 is hydrogen;
X21 to X23 are each C-*;
R21 of Formula 2-1 is hydrogen;
B21 of Formula 2-1 is 3; and
R23
Regarding claim 5, Li in view of Kim teach the modified compound of claim 1, as described above. Per claim 5, Li in view of Kim teach instant Formula 1, wherein A14 is represented by instant Formula 2-1 wherein:
X21 to X23 are each C-*;

R21  is a hydrogen atom; and

b21 is 1.

Li in view of Kim teach instant Formula 1, wherein A15 is represented by instant Formula 2-1 wherein:
X21 to X23 are each C-*;

R21 is hydrogen; and

b21 is 2.
Li in view of Kim teach instant Formula 1, wherein A16 is represented by instant Formula 2-1 wherein:
X21 to X23 are each C-*;

R21 is hydrogen; and

b21 is 1.
Regarding claim 6, Li in view of Kim teach the modified compound of claim 1, as described above. Li in view of Kim teach instant Formula 1, wherein the moiety is a moiety represented by Formula 1-1 wherein Y14
Regarding claim 10, Li in view of Kim teach the modified compound of claim 1 
    PNG
    media_image16.png
    210
    225
    media_image16.png
    Greyscale
, as described above. Li fails to teach a compound as above wherein the claimed L11 is present. However, Li does teach the emitter may be represented by the formula 
    PNG
    media_image13.png
    227
    295
    media_image13.png
    Greyscale
or 
    PNG
    media_image20.png
    235
    298
    media_image20.png
    Greyscale
(¶ [0110]).
Therefore, given the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to flip the ligand 
    PNG
    media_image21.png
    355
    467
    media_image21.png
    Greyscale
, because Li teaches the variable may suitably be selected as the ligand L3-L4.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound 
The modified compound of Li in view of Kim has the structure 
    PNG
    media_image22.png
    335
    409
    media_image22.png
    Greyscale

Li fails to teach a compound as above wherein A1 is N. However, Li does teach A1 may be represented by 
    PNG
    media_image23.png
    72
    61
    media_image23.png
    Greyscale
(¶ [0098]) and teaches a specific example of A1 as this variable in compound PtN1N 
    PNG
    media_image24.png
    163
    105
    media_image24.png
    Greyscale
, wherein R is a phenyl group that is combined with Rb to form a heterocyclic group. 
Therefore, given the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute 1 for
    PNG
    media_image24.png
    163
    105
    media_image24.png
    Greyscale
, because Li teaches the variable may suitably be selected as Ar1.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emitter in the emissive layer of the OLED of Li in view of Kim and possess the benefits taught by Li and Kim.  See MPEP 2143.I.(B).
The modified compound of Li in view of Kim has the following structure: 
    PNG
    media_image25.png
    425
    434
    media_image25.png
    Greyscale

Per claim 10, Li in view of Kim teach the claimed Formula 1, wherein:
M11 is platinum (Pt);
A11 is a C5 heterocyclic group (pyridine), A12 and A14 to A16 are C6 carbocyclic groups (benzene), and A13 is a C3 heterocyclic groups (pyrazole);
Y11 and Y13 are C and Y12 and Y14 are C;
T11 to T14
L11 *-N(R17)-*’, L12 is a single bond, and L13 is not required to be present;
a11 and a12 are 1, and a13 is 0;
when a13 is zero, A13 and A14 are not linked to each other;
R11, R12, and R14 to R16 are each hydrogen, and R13 is an unsubstituted C6 aryl group (phenyl); 
R17 is a C6 aryl group and is linked with R12 to combine an unsubstituted C12 heterocyclic group;
R18 is not required to be present; and
b11 is 4, b12 is 3, b13 is 1, b14 is 1, b15 is 2, and b16 is 3.
Regarding claim 14, Li in view of Kim teach the modified compound of claim 1 
    PNG
    media_image16.png
    210
    225
    media_image16.png
    Greyscale
, as described above. Li in view of Kim teach instant Formula 3-1 wherein M11, A11 to A13, Y11 to Y14, T11 to T14, L11 to L13, a11 to a13, R11 to R13, and b11 to b13 are the same as described for instant Formula 1 above and wherein:
Y31 to Y37 are each independently C;
Y41 to Y47 are not required to be present;
R31 to R33
R41 to R43 are not required to be present;
b31 is 1, b32 is 2, and b41 and b42 are not required to be present; and
b33 is 3 and b43 is not required to be present.
Regarding claim 15, Li teaches multidentate metal complexes (¶ [0006]) having the structure of the formulas shown below (¶ [0009]):

    PNG
    media_image12.png
    3
    245
    media_image12.png
    Greyscale
 
    PNG
    media_image12.png
    3
    245
    media_image12.png
    Greyscale
 
    PNG
    media_image12.png
    3
    245
    media_image12.png
    Greyscale

Li teaches the complexes may be further specified by the formula 
    PNG
    media_image13.png
    227
    295
    media_image13.png
    Greyscale
(¶ [0110]). Li teaches specific examples of the above formula including compound PtON6 
    PNG
    media_image26.png
    223
    306
    media_image26.png
    Greyscale
 (¶ [0114], pg. 21).
Li does not teach a compound as above wherein three benzene rings are fuzed on the 5-membered nitrogen-containing ring 
    PNG
    media_image27.png
    133
    231
    media_image27.png
    Greyscale
. However, Li does teach Rc (including R8 and R9) may be a di-substitution, wherein the substituents may be represented by alkyl groups and that Rc may be fused to ligand L3 (¶ [0095]).
Kim teaches an organic light-emitting device comprising an organic compounds that includes benzocarbazole 
    PNG
    media_image5.png
    147
    172
    media_image5.png
    Greyscale
  (¶ [0008]). Kim teaches the benzocarbazole (4H-benzo[def]carbazole) is similar to carbazole in terms of structure, but compared to carbazole, the benzocarbazole is enriched with electrons and has a relatively higher molecular weight (¶ [0140]). Kim further teaches that compared to carbazole, the benzocarbazole has strong hole and electron transport capabilities and relatively higher molecular thermal stability (¶ [0140]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify PtON6 of Li such that two Rc (R8 and R9) of the formula 
    PNG
    media_image13.png
    227
    295
    media_image13.png
    Greyscale
of Li are joined to form a benzocarbazole group, based 
The modified compound of Li in view of Kim has the structure of  
    PNG
    media_image16.png
    210
    225
    media_image16.png
    Greyscale
.
Li fails to teach a compound as above wherein the pyrazole group 
    PNG
    media_image16.png
    210
    225
    media_image16.png
    Greyscale
 is attached to the platinum atom at the 1-position instead of the 2-position and the pyrazole group is attached to the benzene group at the 2- position instead of the 1-position. However, Li does teach L1 may be represented by 
    PNG
    media_image28.png
    85
    133
    media_image28.png
    Greyscale
, wherein the metal (M) is attached at the 2- position and the group L2 is attached at the 1-position, or 
    PNG
    media_image29.png
    87
    133
    media_image29.png
    Greyscale
, wherein the metal (M) is attached at the 1- position and the group L2 is attached at the 2-position (¶ [0106]).
Therefore, given the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the attachment positions of the pyrazole group wherein the platinum is attached at the 1- position and the benzene group is attached at the 2-position, because Li teaches the variable may suitably be 1.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emitter in the emitting layer of the OLED of Li and possess the benefits taught by Li.  See MPEP 2143.I.(B).
The modified compound of Li in view of Kim has the structure 
    PNG
    media_image30.png
    336
    435
    media_image30.png
    Greyscale
, which reads on the claimed compound 17.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over over Li et al. US 2014/0364605 A1 (“Li”) in view of Kim et al. US 2015/0090963 A1 (“Kim”) in view of Kim as applied to claim 1 above, and further in view of Moon et al. WO 2013/187689 A1 (“Moon”).
Regarding claim 19, Li in view of Kim teach the modified compound of claim 1, as described above. Li teaches the OLED comprises at least one host, as discussed above (¶ [0004]), but fails to teach specific examples of the host. However, Li does teach the OLED is a phosphorescent OLED (claim 17).
Moon teaches an organic electroluminescent device having high efficiency and a long lifespan that is obtained by comprising a compound represented by formula 1 
    PNG
    media_image31.png
    201
    441
    media_image31.png
    Greyscale
(¶ [7]-[9] and [23]). Moon teaches a compound represented by formula 1 may be used as a host material (¶ [61]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by formula 1 of Moon as the host in the OLED of Li in view of Kim, based on the teaching of Moon.  The motivation for doing so would have been to obtain an OLED having high efficiency and long lifespan, as taught by Moon.
A compound represented by formula 1 of Moon contains a carbazole group 
    PNG
    media_image32.png
    210
    441
    media_image32.png
    Greyscale
. Thus, the limitation of claim 19 is met.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over over Li et al. US 2014/0364605 A1 (“Li”) in view of Kim et al. US 2015/0090963 A1 (“Kim”) in view of Kim as applied to claim 1 above, and further in view of Tsai et al. US 2013/0168656 A1 (“Tsai”).
Regarding claim 20, Li in view of Kim teach the modified compound of claim 1, as described above. Li fails to teach wherein the OLED comprises a hole blocking layer.
In the analogous art of OLEDs, Tsai teaches a hole blocking layer may be used to reduce the number of holes and/or excitons that leave the emissive layer and that the presence of such a blocking layer in a device may result in substantially higher efficiencies as compared to a similar device lacking a 
Tsai teaches specific examples of materials for the hole blocking layer includes the examples of materials described for the host (¶ [0105]). Tsai teaches the host may be of the formula 
    PNG
    media_image8.png
    61
    112
    media_image8.png
    Greyscale
and teaches specific examples of host material in Table 6 including 
    PNG
    media_image9.png
    154
    329
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    127
    240
    media_image10.png
    Greyscale
, and 
    PNG
    media_image11.png
    152
    318
    media_image11.png
    Greyscale
(pg. 58-59), which are silyl-containing compounds.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a hole blocking layer in the OLED of Li in view of Kim, based on the teaching of Tsai.  The motivation for doing so would have been to obtain a device having higher efficiency, as taught by Tsai. Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the hole blocking layer between the emissive layer and the electron transport layer, because the benefits of Tsai are expected from this configuration.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select silyl-containing compounds as described above for the hole blocking layer, because it would have been choosing from a list of compounds selected for the hole blocking layer, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the hole blocking layer of the organic light emitting device of Li in view of Kim and Tsai and possessing the benefits taught by Tsai.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the hole blocking materials of Tsai above having the benefits taught by Tsai in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786